It can be found from the fact that a person fails to act because of a mistake of his counsel, that he was prevented from acting by accident, mistake, or misfortune (Grout v. Cole, 57 N.H. 547; Bolles v. Dalton,59 N.H. 479; 480; Kelsea v. Manchester, 64 N.H. 570; Harvey v. Northwood,65 N.H. 117; Cossar v. Truesdale, 69 N.H. 490; Parsons v. Durham,70 N.H. 44; Gunnison v. Abbott, 73 N.H. 590, 592); so there was evidence to sustain the court's finding, which is the only question of law raised by the defendant's exception.
Exception overruled.
All concurred.